DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Mozdzierz et al. (US 20180353186 A1) in view of Hryb et al. (US 20160265938 A1) and further in view of Zemlok et al. (US 20090090763 A1).
Regarding claims 1 and 11, Mozdzierz et al. discloses surgical stapling instrument (100/200/400, figs. 1-2, 17-23 and 66-78), comprising: an actuation assembly (101/240, 250, 260/330); an adapter assembly (200) for connecting a loading unit (400) to a handle assembly (100), the adapter assembly comprising: an elongate body (200/206) having a proximal portion (202) and a distal portion (290), the proximal portion being configured for operable engagement with an actuation assembly (240, 250, 260/330) and the distal portion defining a longitudinal axis (figs. 17-25); and 
a trocar assembly (270/272/274) releasably receivable within the distal portion of the elongate body ([0241-0244], figs. 29-33) the trocar assembly including a chip (322/460/66 [0196, 0309-0311, 0328, 0334-0335, 0342, 0360-0362]) for storing data (figs. 25-28, 51-56, and 71-72).  Mozdzierz et al. also discloses the trocar assembly having a sensors (strain sensor 320a of a strain gauge assembly 320, [0027-0030, 0054-0057, 0070-0072, 0076-0083, 0243, 0243, 0248, 0264-0266, 0306-0308] and teaches having sensors on moving members [0357], figs. figs. 29, 52-56).
In the alternative, if it can be argued that Mozdzierz et al. fails to disclose the trocar assembly including a chip for storing data
Hryb et al. a trocar assembly including a chip for storing data [0041-0042, 0048-0050]
Zemlok et al. teaches having a sensors/identifiers/chips/flex circuits anywhere on an adapter assembly/trocar (168/362) or loading unit (169 [0130-0141, 0149-0153], figs. 15-19).
Given the teachings of Mozdzierz et al. to have the trocar assembly sensors and the adapter assembly including a chip, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the trocar assembly including a chip for storing data to have precise adjustment of speed/torque, faster processing of data and/or for feedback purposes as taught by Hryb et al. and Zemlok et al.
Regarding claims 2-3, 10, 12-13, and 20, Mozdzierz et al. discloses a housing supporting a circuit board (142/312/464), wherein the chip electrically communicates with the circuit board when the trocar assembly is received within the distal portion of the elongate body [0029, 0056, 0208-0225, 0266, 0303-0312, 0334-0360], wherein the housing is a component of a strain gauge assembly (strain sensor 320a of a strain gauge assembly 320, [0027-0030, 0054-0057, 0070-0072, 0076-0083, 0243, 0248, 0264-0266, 0306-0308], figs. 29, 52-56). Mozdzierz et al. discloses a housing supporting a circuit board assembly (142/312/464) in electric communication with the chip when the trocar assembly is received within the distal portion of the adapter assembly [0029, 0056, 0208-0211, 0225, 0305-0311, 0335-0360].
Regarding claims 4 and 14, Mozdzierz et al. discloses the trocar assembly (270) includes a trocar housing (272), a trocar member (274), and a drive screw (276), and rotation of the drive screw in a first direction causes advancement of the trocar member relative to the trocar housing and rotation of the drive screw in a second direction causes retraction of the trocar member relative to the trocar housing ([0008-0011, 0019-0021, 0035-0038, 0046-0048, 0241-0246, 0267, 0272-0273], figs. 29-33).
Regarding claims 5, 7-8, 15, and 17-18, Mozdzierz et al. discloses the data includes a length of the trocar member, a diameter of the trocar member, number of times (usage count) the trocar assembly has been used. [0357-0360, 0368-0371, 0396].
Regarding claims 9 and 19, Mozdzierz et al. discloses the trocar assembly includes first and second contact members (numerous “contact members” such as 310 and/or 255/250/251) and the elongate body includes first and second contact members, the first and second contact members of the trocar assembly being configured to engage with the respective first and second contact members of the elongate body when the trocar assembly is received within the distal portion of the elongate body (figs. 25-57).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Mozdzierz et al. (US 20180353186 A1) in view of Hryb et al. (US 20160265938 A1) and further in view of Zemlok et al. (US 20090090763 A1) and further in view of WHITMAN et al. (US 20110257635 A1).
Regarding claims 6 and 16, Mozdzierz et al. discloses a drive screw (276), and rotation of the drive screw in a first direction causes advancement of the trocar member relative to the trocar housing and rotation of the drive screw in a second direction causes retraction of the trocar member relative to the trocar housing ([0008-0011, 0019-0021, 0035-0038, 0046-0048, 0241-0246, 0267, 0272-0273], figs. 29-33).
Zemlok et al. teaches the drive screw includes a thread having a pitch, wherein the data includes the pitch of the drive screw [0115-0117.
WHITMAN et al. also teaches a similar trocar assembly (250/1250, figs. 9-10) having memory chip (174, [0074, 0144], figs. 9-10 and 24-29) and a drive screw (262/2262) includes a thread having a pitch, wherein sensed data via encoders (106, 108) includes the pitch of the drive screw [0073-0074].
Given the teachings of Mozdzierz et al. to have the trocar assembly sensors and the adapter assembly including a chip, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the trocar assembly including a chip for storing data to have precise adjustment of speed/torque, faster processing of data and/or for feedback purposes as taught by WHITMAN et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731